                       Case 1:14-cr-10168-FDS Document 213 Filed 01/21/20 Page 1 of 4
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                        Sheet 1



                                       UNITED STATES DISTRICT COURT
                                                        District of 0DVVDFKXVHWWV
          UNITED STATES OF AMERICA                                            Judgment in a Criminal Case $PHQGHG
                     v.                                                       (For Revocation of Probation or Supervised Release)

                  KEVIN SANDERSON
                                                                              Case No.       1: 14 CR 10168               - 004 - FDS
                                                                              USM No. 96216038
                                                                              Jason G. Benzaken
                                                                                                        Defendant’s Attorney
 THE DEFENDANT:
 ✔ admitted guilt to violation of condition(s)
 G                                                          I(C), I(D), III, IV, V             of the term of supervision.
 G was found in violation of condition(s) FRXQW V                                          after denial of guilt.
 The defendant is adjudicated guilty of these violations:

 Violation Number               Nature of Violation                                                                  Violation Ended
 I                                The defendant shall refrain from the excessive use of alcohol and shall not        08/28/2019
                                  purchase, possess, use, distribute, or administer any controlled substance or

                                  any paraphernalia related to any controlled substances, except as prescribed

                                  by a physician.

        The defendant is sentenced as provided in pages 2 through                    4     of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 ✔ The defendant has not violated condition(s) I(A), I(B),II
 G                                                                               and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
 economic circumstances.

 Last Four Digits of Defendant’s Soc. Sec. No.: X079                          01/21/2020
                                                                                                   Date of Imposition of Judgment
 Defendant’s Year of Birth:            1985
                                                                                         /s/ F. Dennis Saylor, IV
 City and State of Defendant’s Residence:                                                                Signature of Judge
 Custody                                                                                 7KH+RQRUDEOH)'HQQLV6D\ORU
                                                                                         Judge, U.S. District Court
                                                                                                      Name and Title of Judge

                                                                              01/21/2020
                                                                                                                  Date
                        Case 1:14-cr-10168-FDS Document 213 Filed 01/21/20 Page 2 of 4
 AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                         Sheet 1A

                                                                                                                 Judgment—Page                of    4
 DEFENDANT: KEVIN SANDERSON
 CASE NUMBER: 1: 14 CR 10168                             - 004 - FDS
                                                        ADDITIONAL VIOLATIONS

                                                                                                                                              Violation
Violation Number                 Nature of Violation                                                                                          Concluded
1                                After initially reporting to the probation office, you will receive instructions from the court or the       09/04/2019

                                 the probation officer about how and when you must report to the probation officer, and you must

                                 report to the probation officer as instructed.

III                              You must live at a place approved by the probation officer. If you plan to change where you live             09/06/2019

                                  or anything else about your living arrangements (such as the people you live with), you must

                                  notify the probation officer at least 10 days before the change. If notifying the probation officer

                                  in advance is not possible due to unanticipated circumstances, you must notify the probation

                                 officer within 72 hours of becoming aware of a change or expected change.

IV                               The defendant shall not associate with any person engaged in criminal activity and shall not                 09/02/2019
                                 associate with any person convicted of a felony unless granted permission to do so by the

                                 Probation Office.

V                                You must answer truthfully the questions asked by your probation officer.                                    10/10/2019
                       Case 1:14-cr-10168-FDS Document 213 Filed 01/21/20 Page 3 of 4
AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                      Judgment — Page            of        4
DEFENDANT: KEVIN SANDERSON
CASE NUMBER: 1: 14 CR 10168                            - 004 - FDS

                                                               IMPRISONMENT

           The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of:
7 months.



     ✔ The court makes the following recommendations to the Bureau of Prisons:
     G
The court makes a recommendation that the defendant serve his term of incarceration at the Donald W. Wyatt Detention Facility in Rhode
Island, or another facility that will provide appropriate medical care for his infection and other medical conditions. The court makes a
recommendation that the defendant receive the benefit of a halfway house or other pre-release facility during the last 60 days of his sentence.


     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G    at                                  G a.m.         G p.m.       on                                              .
         G    as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G    before 2 p.m. on                                            .
         G    as notified by the United States Marshal.
         G    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                          to

at                                                  with a certified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL


                                                                          By
                                                                                              DEPUTY UNITED STATES MARSHAL
                       Case 1:14-cr-10168-FDS Document 213 Filed 01/21/20 Page 4 of 4
AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                        Sheet 3 — Supervised Release
                                                                                              Judgment—Page          of        4
DEFENDANT: KEVIN SANDERSON
CASE NUMBER: 1: 14 CR 10168                            - 004 - FDS
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :
 Supervised release is revoked. No term of supervised release shall follow.




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                   substance abuse. (check if applicable)
.    *<RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
         UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
    G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
    G You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQ
         whHUH you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
.    G You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
